DETAILED ACTION
This action is responsive to the BPAI decision rendered 02/16/22.
As indicated in Appellant’s Brief, no claims have been amended.  By virtue of the BPAI decision, claims 1-27 are now pending a corresponding office allowance.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
A wireless communication method comprising:
(i) obtaining a plurality of realizations sampling at least one object proximate a transmitter by performing, for each realization of the plurality of realizations:
transmitting, via the transmitter, a radar-based proximity detection signal toward
the at least one object; and receiving a reflection signal reflected from the at least one object;
(ii) determining, based on variations over time in one or more features of the plurality of realizations, a category of the at least one object;
adjusting at least one transmission parameter based on the category of the at least one object; and
(iii) transmitting a wireless communication signal via the transmitter using the at least one transmission parameter such that the wireless communication signal takes into account the category of the at least one object.
(as recited in claims 1, 9, 15, 24)
The Decision rendered as of 2/16/22 by the Board of Appeals has reversed the Examiner’s position taken from the prior art references and presented grounds of rejection set forth in the prosecution history of the case, as none of the references is deemed alone or in combination sufficient to meet or suggest the features (i), (ii) and (iii) from above. The case is herein allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
February 15, 2022